JUSTICE WARNER
delivered the Opinion of the Court.
¶1 J.D.L. appeals from a judgment entered in the First Judicial District Court, Lewis and Clark County, involuntarily committing him to the Montana State Hospital (MSH). J.D.L. raises several issues. However, because we hold the District Court erred in not appointing a friend for J.D.L., as required by § 53-21-122(2), MCA, we need not discuss other issues.
¶2 On October 4, 2007, police took J.D.L. to an emergency room for causing a “severe disturbance” at his apartment building. Dr. Brown, a professional person, was called to evaluate J.D.L.’s mental status and to make recommendations. After Dr. Brown evaluated J.D.L., he wrote a report in which he recommended that J.D.L. be committed to MSH because he represented a danger to others. Dr. Brown’s report was attached to the State’s petition to commit J.D.L. At J.D.L.’s initial appearance on October 4, the District Court asked defense counsel about appointing a friend as follows:
COURT: And then how about a friend, do we have a suggestion for friend?
COUNSEL: We do not, Your Honor.
COURT: Why don’t you, if you can line somebody up, that would be good.
J.D.L.: Do you want to represent me, then?
COUNSEL: I’ll be representing you as long as you want me to. J.D.L.: Okay, that is great.
¶3 The District Court then entered an order setting the hearing on the petition for the next day, October 5. No friend for J.D.L. was appointed. There was no further discussion concerning the appointment of a friend and no friend for J.D.L. appeared at the hearing on the petition.
¶4 During the hearing, Dr. Brown, who was the only witness, testified he diagnosed J.D.L. as suffering from schizophrenia and polysubstance dependence. Dr. Brown opined that J.D.L. was substantially unable to care for his basic needs because he had no food in his apartment, he could lose his apartment, and he represented an imminent threat of injury to himself or others. Dr. Brown reiterated his recommendation that J.D.L. be committed to MSH because it would be the least restrictive means of treatment. The District Court granted the State’s petition and involuntarily committed J.D.L.
¶5 J.D.L. argues for the first time on appeal that the District Court’s failure to appoint a friend deprived him of a fundamental liberty *3interest, which is a miscarriage of justice and compromises the integrity of the judicial process. J.D.L. urges us to review the issue under the plain error doctrine and reverse the District Court.
¶6 The invocation of plain error review in an involuntary commitment proceeding is an issue of first impression in Montana. Generally, this Court will not hear issues raised for the first time on appeal. However, when constitutional or substantial rights are at issue, we review errors under “our inherent power and paramount obligation to interpret Montana’s Constitution and to protect the various rights set forth in that document.” State v. Finley, 276 Mont. 126, 137, 915 P.2d 208, 215 (1996), overruled on other grounds, State v. Gallagher, 2001 MT 39,304 Mont. 215, 19 P.3d 817. We invoke plain error review sparingly and in only those limited situations where failure to review the alleged error may result in a manifest miscarriage of justice or may compromise the integrity of the judicial process. State v. Adgerson, 2003 MT 284, ¶ 13, 318 Mont. 22, ¶ 13, 78 P.3d 850, ¶ 13.
¶7 Our application of the plain error doctrine is not limited to criminal cases on direct appeal. State v. Whitehorn, 2002 MT 54, ¶ 17, 309 Mont. 63, ¶ 17, 50 P.3d 121, ¶ 17 (citing Seyferth v. State Dept. of Justice, 277 Mont. 377, 922 P.2d 494 (1996) (applying plain error to review a civil appeal from the denial of a driver’s license reinstatement petition)). In Halldorson v. Halldorson, 175 Mont. 170, 573 P.2d 169 (1977), we invoked plain error review in a marriage dissolution case to determine whether a party was denied the substantial right to a fair hearing when the district court recessed trial and entered judgment without allowing a party to present his case-in-chief. We stated that plain error review can extend to issues not objected to at the trial level if parties ignored statutory requirements or an established precedent. Halldorson, 175 Mont. at 173-74, 573 P.2d at 171.
¶8 The statutes authorizing involuntary commitment are to be applied as to “insure that the government does not invade an individual’s freedom or liberty without due notice, cause, and process.” Matter of R.M., 270 Mont. 40, 45-46, 889 P.2d 1201, 1205 (1995). We have repeatedly cautioned trial courts to strictly adhere to statutes in involuntary commitment cases because they involve a loss of liberty. In re Mental Health of D.V., 2007 MT 351, ¶¶ 39-40, 340 Mont. 319, ¶¶ 39-40, 174 P.3d 503, ¶¶ 39-40; In re G.M., 2007 MT 100, ¶ 19, 337 Mont. 116, ¶ 19, 157 P.3d 687, ¶ 19; In re A.K., 2006 MT 166, ¶ 11, 332 Mont. 511, ¶ 11, 139 P.3d 849, ¶ 11; In re Mental Health of D.L.T., 2003 MT 46, ¶ 18, 314 Mont. 297, ¶ 18, 67 P.3d 189, ¶ 18, overruled on other grounds, Johnson v. Costco Wholesale, 2007 MT 43, 336 Mont. *4105, 152 P.3d 727; In re Mental Health of C.R.C., 2004 MT 389, ¶ 13, 325 Mont. 133, ¶ 13, 104 P.3d 1065, ¶ 13; Matter of Mental Health of L.C.B., 253 Mont. 1, 7, 830 P.2d 1299, 1303 (1992).
¶9  We invoke plain error review in this case because a substantial right-liberty-is at stake and our failure to review the District Court’s alleged error would compromise the integrity of the judicial process. ¶10 Section 53-21-122(2), MCA, provides “[t]he judge shall appoint... a friend of respondent ....” The friend of the respondent in an involuntary commitment proceeding is a person willing and able to assist the respondent in dealing with legal proceedings, including consultation with legal counsel and others. Section 53-21-102(8), MCA; Mental Health of D.V., ¶ 36. The friend of the respondent may, in consort with counsel, waive some of the respondent’s rights. Section 53-21-119, MCA. The appointment of a friend of the respondent in an involuntary commitment is important. The appointment of a friend may not be arbitrarily dispensed with by the District Court. Ultimately, it is the trial judge’s responsibility to ensure a friend is appointed.
¶11 The State urges us to excuse the failure to appoint a friend because J.D.L. had no next of kin or acquaintances. The State points out that a practical problem arose in this case because no one was willing and able to serve as a friend. In some cases, finding a person to serve as a friend could be difficult for the district court. The law never requires that which is impossible. Section 1-3-222, MCA. Nevertheless, the record here indicates no real effort to locate and appoint a qualified person to serve as a friend for J.D.L.
¶12  The record shows the District Court made no serious attempt to appoint a friend for J.D.L. The mandate of § 53-21-122(2), MCA, to appoint a friend was essentially ignored. Under these circumstances, we conclude reversible error exists.
¶13 This case is remanded to the District Court for entry of an order vacatingits order andjudgment of October 10,2007, committing J.D.L. to the Montana State Hospital.
JUSTICES NELSON, COTTER, LEAPHART and MORRIS concur.